United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2610
                                    ___________

Keith Argolis Oliver,                   *
                                        *
                   Appellant,           *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Arkansas.
Steve Goodwin, Jailer, Clay County      *
Detention Center; Clay County Jail;     *      [UNPUBLISHED]
Don Poole, Sheriff of Clay County,      *
                                        *
                   Appellees.           *
                                   ___________

                              Submitted: July 6, 2000

                                   Filed: July 14, 2000
                                    ___________

Before WOLLMAN, Chief Judge, FAGG and BOWMAN, Circuit Judges.
                             ___________

PER CURIAM.

       Keith Argolis Oliver brought this 42 U.S.C. § 1983 action against the Clay
County, Arkansas Jail; jailer Steve Goodwin; and Clay County Sheriff Don Poole
(collectively the defendants). The defendants moved to close administratively or to
stay the case, because Oliver is presently incarcerated in Tennessee and is thus unable
to attend trial in Arkansas. The magistrate judge recognized he could issue a writ of
habeas corpus ad testificandum to bring Oliver to Arkansas for the trial, see 28 U.S.C.
§ 2241(c)(5) (1994), but stated:
      In considering whether [Oliver] should be transported from Tennessee
      prison to the state of Arkansas this Court must consider transportation
      costs; safety concerns; the feasibility of trying the case without the
      prisoner's presence in the courtroom and any other factor relevant to the
      question of whether a writ should issue.
             After careful review of [Oliver's] response to the motion to dismiss
      and the entire record, and with due considerations of the above-referenced
      factors, this Court cannot recommend the issuance of a writ of habeas
      corpus ad testificandum. The Court finds that this matter should be
      closed administratively and placed on the inactive docket. [Oliver] may
      move to reopen this case within thirty (30) days of his release from
      federal custody.

(Report and Recommendation at 2). The district court adopted the magistrate's report
and recommendation, and Oliver now appeals. Having carefully reviewed the record
and the parties' briefs, we cannot say the district court abused its discretion in refusing
to issue the writ of habeas corpus ad testificandum, see Cranford v. Nix, 43 F.3d 1210,
1211 (8th Cir. 1995) (standard of review); Latiolais v. Whitley, 93 F.3d 205, 208 (5th
Cir. 1996) (same), and we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-